DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The preliminary amendment filed 4/19/21 is acknowledged. Claims 1-22 have been canceled. Claims 23-29 have been added. Claims 23-29 are pending and under examination.
Specification
The use of the term ZipTip®, Makena®, VivaSpin®, Orbitrap™, and nanoAcuity UPLC®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The entire specification should be reviewed for these kinds of informalities and correction is required. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10928402. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass detecting protein levels of ITIH4, TF, and SERPING1 in microparticles isolated from the blood of a pregnant subject. Both sets of claims recite wherein the microparticles are isolated from the blood using size-exclusion chromatography with an agarose phase and a non-buffered aqueous liquid phase. Both sets of claims recite detecting the protein levels of ITIH4, TF, and SERPING1 in the microparticles using liquid chromatography/mass spectrometry (LC/MS). Both sets of claim recite the non-buffered aqueous liquid phase is water. Both sets of claims recite wherein the protein levels are detected in the microparticles isolated from the blood of a pregnant subject who is in the second trimester. Both sets of claims recite wherein the protein levels are detected in the microparticles isolated from the blood of a pregnant subject who is at 10, 11, or 12 weeks of gestation. Both sets of claims recite wherein the pregnant subject is primigravida or the pregnant subject is multigravida. Both sets of claims recite wherein the microparticles are isolated from plasma. Thus, the instant claims and the ‘402 claims are of the same scope and are not patentably distinct.
Claims 23-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,877,046. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass detecting protein levels ITIH4, TF, and SERPING1 in microparticles isolated from the blood of a pregnant subject. Both sets of claims recite the microparticles are isolated from the blood using size-exclusion chromatography with an agarose solid phase and an aqueous liquid phase. Both sets of claims recite detecting protein levels of ITIH4, TF, and SEPRING1 using liquid chromatography/mass spectrometry (LC/MS). Both sets of claims recite that the non-buffered aqueous liquid phase is water (e.g., size exclusion chromatography is performed with water). Both sets of claims recite that the protein levels of detected in microparticles isolated from a pregnant subject who is in the first or second trimester. Both sets of claims recite wherein the pregnant subject is primigravida or multigravida. Both sets of claims recite wherein the microparticles are isolated from plasma. Thus, the instant claims and the ‘046 claims are of the same scope and are not patentably distinct.
Claim Status
No claims are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Graves et al. (WO 2011/022526 A1, published February 24, 2011). Graves et al. teach a method for identification and quantification of biomarkers for evaluating the risk of preterm birth, said method comprising detecting ITIH4 fragments in a biological sample (See claims 1-26, table 15, and page 45). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646